Opinion by
Ms. Chief Justice Bell,
On February 8, 1971, Governor Milton J. Shapp appointed Louis E. Vignola as President Judge of the Traffic Court of Philadelphia, just after issuing an Order removing John Patrick Walsh from the office of President Judge of the said Court. The Constitutional validity of this exercise of gubernatorial power of removal and appointment is the narrow but important question here involved.
John Patrick Walsh was elected as a Magistrate in a Municipal Election held November 7, 1967, for a term of six years, commencing the first Monday of 1968. "Walsh was one of a number of Magistrates assigned as Judges to the Traffic Court by virtue of and under Judiciary Article V, Section 6(c), and under Section 16(e) of the Schedule to the Judiciary Article, of the Constitution of 1968. On January 1, 1969, Gov ernor Raymond P. Shafer appointed and commissioned Judge Walsh as President Judge of the Traffic Court. Governor Shafers appointment reads, in pertinent part, as follows:
“Therefore, Know Ye, that in conformity to the provisions of the Constitution and laws of the Commonwealth of Pennsylvania, in such case made and provided, I do by these presents Commission you, John Patrick Walsh, to be President Judge of the Traffic Court of the City of Philadelphia.
“You Are, Therefore, to have and to hold the said office, together with all the rights, powers and emoluments thereunto belonging, or by law in anywise appertaining, From January 1,1969, until the First Monday of Jamuañ'y 1.97//, if you shall so long behave yourself well.”*
*4On February 8, 1971, Judge Walsh instituted an action in quo warranto to challenge the appointment by Governor Shapp of Judge Louis E. Vignola as President Judge of the Traffic Court. A three-Judge Court from the Court of Common Pleas of Philadelphia was appointed to hear and decide the case. The lower Court heard argument on the preliminary objections in the nature of a demurrer, aided by a stipulation in which the parties agreed (inter alia) that there were no disputed facts. The lower Court held that Governor Shapp’s removal of Judge Walsh from the office of President Judge of the Traffic Court violated the Constitution and his subsequent appointment of Judge Vignola to that office was a nullity. This appeal followed.
The appointment by Governor Shafer of Judge Walsh as President Judge of the Traffic Court was made pursuant to Section 16(i) of the Schedule** to Judiciary Article V. Section 16(i) pertinently provides : “The Governor shall appoint one of the judges of the traffic court as president judge*** for a term of five gears or at the pleasure of the Governor
We hold that Section 16(i) of the Schedule to Article V gives the Governor at the time of the appointment an alternative choice of either appointing a President Judge of the Traffic Court to serve “for a term of five years or” appointing him to serve “at the pleas*5ure of the Governor”. In other words, the Governor at the time of the appointment can either make this appointment for a fixed term of five years’ tenure or can appoint for an indefinite term, subject always in such an appointment to removal “at his pleasure”.
Generally speaking, “or” means “or”, not “and”. Moreover, it is clear that the intent of the members to the Constitutional Convention was to make this appointive power in the alternative, thereby precluding the exercise of the Governor’s removal power under Article VI, Section 7, once the Governor elected to appoint the President Judge for a fixed five-year term. This is made even more apparent by comparing an earlier proposed draft of Section 16 (i) to the present language found in Section 16 (i) as adopted. The earlier draft read, in pertinent part: “There shall be a Chief Judge of the Traffic Court who shall be appointed by the Governor for a term of four years, and shall serve at his pleasure, and who shall be eligible to succeed himself for any number of years.” It is clear that the members of the Constitutional Convention intended to create an alternative choice for the appointment by the Governor of a President Judge when they changed the conjunctive word “and” to the disjunctive word “or”. We are bound to give “or” its normal disjunctive meaning unless its ordinary meaning would “produce a result that is absurd or impossible of execution or highly unreasonable or would manifest change or nullify the intention of the [Constitutional Convention].” Garratt v. Philadelphia, 387 Pa. 442, 127 A. 2d 738. Cf. Statutory Construction Act of May 28, 1937, P. L. 1019, Section 52, 46 P.S. §552.
Appellant Vignola contends that the appointment for a term of five years or at the pleasure of the Governor means (1) that the Governor can appoint and remove at his pleasure, and (2) that his appointee re*6mains subject to the removal provisions of Article VI, Section 7, of the Constitution.
Article VI, Section 7, provides in pertinent part as-follows: “All civil officers shall hold their offices on the condition that they behave themselves well while in office, and shall be removed on conviction of misbehavior in office or of any infamous crime. Appointed civil officers, other them judges of the courts of record■, may he removed at the pleasure of the power hy which they shall have been appointed. All civil officers elected by the people, except the Governor, the Lieutenant Governor, members of the General Assembly and Judges of the courts of record, shall be removed by the Governor for reasonable cause, after due notice and full, hearing, on the address of two-thirds of the Senate.”
Walsh was not elected but was appointed President Judge, and the Traffic Court is not a Court of record. Act of October 17, 1969, P. L. 263, Section' 1, 17 P.S. §712.1. Therefore, the President Judge would be an appointed civil officer and removable at the pleasure of the Governor if this provision were applicable in this case. Moreover, it is a general rule that appointed public officers are removable from office at the pleasure of the appointing power, even though the appointments were made for a statutorily fixed time. Naef v. Allentown, 424 Pa. 597, 598-599, 227 A. 2d 888; Philadelphia v. Sacks, 418 Pa. 193, 210 A. 2d 279; Schluraff v. Rzymek, 417 Pa. 144, 208 A. 2d 239. BAwever, this general or statutory rule is subject to legislative change by virtue of Article VI, Section 1, which provides: “All officers, whose selection is not provided for in this Constitution, shall be elected or appointed as may be directed by law.” Watson v. Pennsylvania Turnpike Commission, 386 Pa. 117, 125 A. 2d 354; Weiss v. Ziegler, 327 Pa. 100, 104, 193 Atl. 642; Milford Township Supervisors’ Removal, 291 Pa. 46, 52, 139 Atl. 623.
*7While the Articles and provisions of the Constitution must be read and construed together, if or when there is any overlapping or any apparent ambiguity or real conflict or inconsistency, the specific must prevail over the general. Cali v. City of Philadelphia, 406 Pa. 290, 177 A. 2d 824; Statutory Construction Act of May 28, 1937, P. L. 1019, Art. IV, 46 P.S. §563.
It is clear that Section 16 (i) of the Schedule to Judiciary Article provides definitely and specifically for the appointment, tenure and removal of the President Judge of the Traffic Court. Therefore, these specific provisions of Section 16 (i) must prevail over the general provision in Article VI, Section 7, for removal of appointed civil officers.
To summarise: We hold that Judge Walsh was appointed by the Governor, President Judge of the Traffic Court for a fixed five-year term with fixed tenure pursuant to Section 16 (i) of the Schedule to Article V of the Constitution, and that he cannot be removed by the Governor either under the “at pleasure” provision of Section 16 (i) or under the general-removal-power provision in Article VI, Section 7.
Order affirmed.

 Italics throughout, ours.


 The preamble to the Schedule to Judiciary Article provides in pertinent part: “This schedule is a part of this judiciary article, and it is intended that the provisions contained herein shall have the same force and effect as those contained in the numbered sections of this article”.


 Subsection (i) continues as follows: “The president judge of the traffic court shall be eligible to succeed himself as president judge for any number of terms, shall be the executive and administrative head of the traffic court, and shall supervise the judicial business of the court, shall promulgate all administrative rules and regulations, and shall make all judicial assignments.”